tcmemo_2005_85 united_states tax_court arvin e mitchell petitioner v commissioner of internal revenue respondent docket no filed date arvin e mitchell pro_se russell k stewart for respondent memorandum opinion marvel judge this matter is before the court on respondent’s motion to dismiss for lack of prosecution by notice_of_deficiency respondent determined the following income_tax deficiencies and additions to tax with respect to petitioner’s federal income taxes year deficiencies additions to tax sec_6651 dollar_figure big_number dollar_figure dollar_figure all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the years at issue background on date we filed petitioner’s timely petition for redetermination with respect to his and taxable years petitioner resided in thorofare new jersey when the petition was filed in this case the petition contains the following allegations of error virtually all of the taxes shown should be excluded or dismissed there were procedural and legal issues in the handling of my case that were never properly addressed these relate specifically to the calculation of depreciation expense this case was first set for trial during the court’ sec_1petitioner also sought a redetermination concerning but no notice_of_deficiency for was attached to the petition by order dated date we directed petitioner to show cause by date why his claim for relief with respect to should not be dismissed for lack of jurisdiction petitioner did not respond by order dated date we dismissed petitioner’s claim regarding for lack of jurisdiction 2the petition does not contain a specific allegation assigning error to respondent’s determination that petitioner is liable for additions to tax under sec_6651 because petitioner did not contest the additions to tax in the petition they are deemed conceded in accordance with rule b date philadelphia pennsylvania trial session a notice setting case for trial dated date and a standing_pretrial_order were sent to petitioner on date petitioner moved for a continuance on the grounds that he needed more time to negotiate a settlement with the appeals officer and to liquidate the assets necessary to satisfy any_tax liability resulting from the settlement petitioner’s motion for continuance stated in part the following there are a litany of reasons for my request for continuance as a courtesy i will just specify one of the main ones i need a continuance in order to work out the settlement the glitch is in the payoff of the settlement if the appeals officer and i agree on a low-end settlement amount then i can just give him a check and the matter is concluded if however the settlement amount is near the high end of the spectrum i will have to pay using non-cash assets it can take several months to establish the value of these assets since the potential buyers are scattered throughout the country the appeals officer’s patience and flexibility in dealing with these asset liquidation issues is material to settlement of the case--for without these i would likely be motivated to pursue the litigation option the postponement of my court date by at least several months would be ideal although i’m realistic enough to know you may have limits again if you find this reason to be insufficient please notify me and i can have additional reasons overnighted to you since there are so many reasons respondent objected to the continuance stating that petitioner failed to attend every conference that counsel for respondent or the appeals officer had scheduled after providing notice of his intention not to appear on the day before or the day of each scheduled conference respondent stated that as a result petitioner never discussed settling his case respondent further explained that petitioner had never produced any documents since his and taxable years were selected for examination and that petitioner had failed to comply with the court’s standing_pretrial_order requiring the production of documents and preparation of a stipulation of facts in a written response to respondent’s reply to the motion for continuance a copy of which petitioner faxed to respondent petitioner advanced several other reasons for requesting the continuance petitioner attributed his failure to meet with respondent to significant health issues and explained that he was unable to produce many of the relevant documents because of serious problems with the personal computer on which the documents were stored petitioner further stated that many of the documents respondent requested disclosed the identities of third parties and that pursuant to confidentiality agreements disclosure of such information might subject petitioner to liability for liquidated_damages before the date trial session petitioner met with counsel for respondent but did not produce all of the requested documents the court also received from petitioner a document dated date which we filed as petitioner’s supplement to petitioner’s motion for continuance that stated in part the following i unexpectedly came across some information that will certainly satisfy my original continuance motion’s requirement of extenuating circumstances or compelling reasons this new evidence will absolutely pass muster with respect to justifying and legitimizing my request for continuance therefore i request now and or i will do so in court next week whichever is appropriate that i be granted a continuance in light of the new evidence this new evidence is fairly involved and will be time- consuming to present thus it is more practical and useful that i do a show and tell as opposed to just trying to verbally explain it to you in fact verbal explanation alone will be useless i look forward to presenting the new evidence in court next week on date the day of the calendar call petitioner faxed a letter to the court stating that he was physically unable to appear in court because of injuries he sustained in an accident petitioner later provided documentation to establish that he had been discharged from the hospital on the day before the calendar call by order dated date the case was continued generally the case was recalendared and a notice dated date was sent to petitioner informing him that the case had been set for trial during the court’s date philadelphia pennsylvania trial session the notice warned petitioner that your failure to appear may result in dismissal of the case and entry of decision against you a standing_pretrial_order dated date was also sent to petitioner which specifically stated that the parties shall begin discussions as soon as practicable for purposes of settlement and or preparation of a stipulation of facts continuances will be granted only in exceptional circumstances and the court may impose appropriate sanctions including dismissal for any unexcused failure to comply with this order by letters dated may and date respondent requested that petitioner produce documents to support his position with respect to the deficiencies at issue but petitioner did not respond to the letters on or about date respondent mailed to petitioner copies of respondent’s pretrial memorandum and respondent’s proposed motion to dismiss for lack of prosecution on date the friday afternoon before the date calendar call petitioner faxed to respondent a motion for continuance and a response to respondent’s motion to dismiss on the day of the calendar call the court received by overnight mail copies of petitioner’s motion for continuance and response to respondent’s motion to dismiss both of which we filed on date petitioner cited medical problems as the reason for his requesting a continuance but did not provide any documentation to prove the existence of a medical_condition that would prevent him from attending the scheduled trial other than his notarized statement asserting that the statements in the motion for continuance regarding his health were true petitioner’s motion for continuance further stated the following though i will try it is unlikely i will be able to make it to trial next week i have waited until this time to request the continuance because i have been going beyond the call of duty to take the steps that would enable me to make it to trial at least on a part-time basis thus up until now i fully hoped and expected to make it in to trial had the respondent not waited until just two weeks ago to contact me respondent would have learned of my condition probably from my family members in that i have been sidelined by health issues and may not have been able to follow-up on any communications from respondent though it may be difficult painful and or may require assistance from others i should be able to respond to any fax on the same day and i should be able to overnight you anything you request on date respondent’s counsel appeared at the calendar call and presented a motion to dismiss for lack of prosecution which the court filed there was no appearance by or on behalf of petitioner on date we denied petitioner’s motion for continuance and scheduled a hearing on respondent’s motion to dismiss for date on the afternoon of date respondent’s counsel faxed a letter to petitioner informing him that the court had scheduled a hearing on the motion to dismiss for date and advising him that the court was likely to dismiss the case for lack of prosecution if he failed to appear at the hearing respondent’s counsel also called petitioner on september and and left messages reiterating the information set forth in the letter on date the day before the hearing petitioner faxed a letter to respondent’s counsel indicating that his physicians had advised him to avoid any physical activity that might aggravate his medical_condition and that he would call the court in washington d c on the following day to inform the court as to whether he would appear at the hearing petitioner did not provide any documentation concerning the existence of a medical_condition that would prevent him from attending the hearing on date the case was called for hearing there was no appearance by or on behalf of petitioner but petitioner had called the court to state that he would not appear at the hearing that afternoon counsel for respondent appeared and presented oral arguments and produced documentary_evidence in support of the motion to dismiss we took respondent’s motion to dismiss under advisement respondent’s motion to dismiss represents that all material allegations of fact set forth in the petition in support of the assignments of error have been denied in the answer petitioner has not raised any issues upon which respondent has the burden_of_proof and respondent has not conceded any error assigned in the petition petitioner has not produced any evidence to support the assignments of error in the petition and petitioner has failed to respond to respondent’s letters requesting that petitioner attend a conference and produce his records for respondent’s review petitioner requests that the court deny respondent’s motion to dismiss alleging in his date response to respondent’s motion that had respondent not been less than diligent in his prosecution of this case even given my medical situation there is a reasonable chance we could have brought this case to closure as it stands respondent has clearly dropped the ball and it is only fair and reasonable that i be relieved of further prosecution discussion the court may dismiss a case at any time and enter a decision against the taxpayer for failure properly to prosecute his case failure to comply with the rules of the court or any order of the court or for any cause which the court deems sufficient rule b dismissal is appropriate where the taxpayer’s failure to comply with the court’s rules and orders is due to willfulness bad faith or fault 82_tc_592 in addition the court may dismiss a case for lack of prosecution if the taxpayer inexcusably fails to appear at trial and does not otherwise participate in the resolution of his claim rule a 97_tc_113 smith v commissioner tcmemo_2003_266 affd sub nom 103_fedappx_661 10th cir petitioner has disregarded the court’s rules and standing_pretrial_order by failing to cooperate meaningfully with respondent to prepare this case for trial petitioner’s pattern of canceling scheduled conferences providing notice of his intent not to attend shortly before each conference was to take place and ignoring respondent’s requests for production of records made it impossible for the parties to exchange information conduct negotiations or prepare a stipulation of facts before trial petitioner also failed to prepare and submit a pretrial memorandum before either of the scheduled trial sessions and he still has not produced all of the documents relevant to his case petitioner intentionally attempted to delay the proceedings by filing a motion for continuance before the date trial session see 119_tc_276 petitioner’s motion for continuance was filed less than days before trial and failed to verify the existence of any exceptional circumstances that justified postponing the trial see rule moreover petitioner failed to appear at the date calendar call despite respondent’s attempts to contact petitioner about the date hearing and respondent’s warning that the court might dismiss the case if petitioner failed to attend petitioner did not appear at the hearing on date or provide proof of any legitimate reason for his failure to do so petitioner’s allegations that he was unable to communicate with respondent or produce documents because of his medical_condition lack credibility because petitioner apparently had access to a facsimile machine and managed to contact respondent shortly before the date trial session was scheduled to begin moreover petitioner’s arguments implying that respondent has not diligently prosecuted this case are unfounded respondent has given petitioner ample opportunity to participate in the resolution of his claim and has contacted petitioner on numerous occasions to inform him of the status of the case we find that petitioner has failed to comply with this court’s rules and orders and has failed properly to prosecute this case see rollercade inc v commissioner supra pincite- smith v commissioner supra petitioner’s course of conduct throughout the proceedings demonstrates that these failures are due to petitioner’s willfulness bad faith or fault and we conclude that dismissal of this case is appropriate petitioner has not raised any issue upon which respondent has the burden_of_proof see rule a 290_us_111 commissioner’s determinations in the notice_of_deficiency are presumed correct taxpayer bears the burden of proving them wrong 3because petitioner has not introduced any credible_evidence continued accordingly we grant respondent’s motion to dismiss this case for lack of prosecution and we shall enter a decision sustaining respondent’s determination of the deficiencies and additions to tax as set forth in the notice_of_deficiency an appropriate order of dismissal and decision will be entered continued with respect to any factual issue and has failed to cooperate with respondent’s requests for information documents meetings and interviews the burden_of_proof does not shift to respondent see sec_7491 in addition respondent has no obligation under sec_7491 to produce evidence that the sec_6651 additions to tax are appropriate because petitioner is deemed to have conceded the additions to tax by failure to assign error to the additions to tax in the petition see 123_tc_213 118_tc_358
